Appellant insists, on the authority of Slaughter v. State, 218 S.W. Rep. 767, and Brewer v. State, 246 S.W. Rep. 663, that our opinion affirming this case was wrong. Said authorities hold that when only an ordinary charge on the corroboration of an accomplice is given in a seduction case, and a proper exception is taken thereto, or a proper special charge is asked, in which the court is adequately called upon to tell the jury that if the prosecutrix lacks corroboration upon either the promise of marriage or the fact of intercourse, the accused should be acquitted, — and the charge be not changed to meet the exception or the special charge be not given, the matter would constitute reversible error.
Appellant contends in his motion that the court's charge presented only the general law of the corroboration of an accomplice, and that while there was no exception to the charge for its failure to require specific corroboration on the promise of marriage, yet there was a special charge asked and refused in which the jury were told that the accused should be acquitted if the prosecutrix was not sufficiently corroborated on the promise of marriage. We have examined the record very carefully. Appellant admitted the fact of intercourse with prosecutrix. Special charge No. 7, which is one whose refusal is complained of by appellant on this point, is as follows:
"Although you may find from the evidence in this case that defendant did have intercourse with Edna Cobb, but if you have a reasonable doubt from all the facts and circumstances as to whether or not Edna Cobb has been corroborated on the issue of promise of marriage, then you will acquit defendant."
It will be noted that this charge seeks to have the jury told that if they have a reasonable doubt from all the facts and circumstances as to whether or not Edna Cobb has been corroborated, etc. Clearly *Page 304 
this is erroneous, and the learned trial judge did not err in refusing it. Appellant should not be acquitted if the jury had a reasonable doubt as to whether prosecutrix had been corroborated, and at the same time as to whether she had not been corroborated. A charge in the alternative such as this is was properly refused. We do not understand appellant to lay any stress upon the refusal of his special charge No. 8 which goes further than to say that "The burden of proof is upon the State to show beyond a reasonable doubt the corroboration of the testimony of Edna Cobb given upon the trial of this case, as that term is defined in the main charge, and if the State had not shown such corroboration, then you will acquit the defendant." This presents no additional proposition of law to that given in the main charge.
In addition to what we have above stated we might further observe that the record shows on the question of corroboration of prosecutrix on the promise of marriage, that her sister testified that after the pregnancy of prosecutrix was discovered she accompanied prosecutrix to the barbershop where appellant worked and had a conversation with him regarding the matter in which appellant, in so many words, admitted to witness that he was engaged to prosecutrix before he ever touched her. This testimony was disputed by no one save appellant, and would seem to furnish complete and adequate corroboration of the testimony of prosecutrix on the promise of marriage.
The motion for rehearing will be overruled.
Overruled.